Citation Nr: 0119206	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hyperlipidemia, to 
include hypercholesterolemia.  

3.  Entitlement to service compensation under the provisions 
of 38 U.S.C.A. § 1151 for tension myalgia of the pelvic 
floor.   

4.  Entitlement to service compensation under the provisions 
of 38 U.S.C.A. § 1151 for depression.  

5.  Entitlement to service compensation under the provisions 
of 38 U.S.C.A. § 1151 for acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from September 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO concluded the 
veteran's claims of entitlement to service connection for 
hypertension and hypercholesterolemia were not well-grounded, 
and the claims of entitlement to compensation under 
38 U.S.C.A. § 1151 were denied because the evidence did not 
show additional disability associated with VA treatment.  

The Board also notes that in a March 1999 decision that was 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court) in April 2000, the veteran's claim of 
entitlement to compensation for diabetes mellitus under 
38 U.S.C.A. § 1151 was denied after having been found not 
well-grounded.  In a September 2000 rating decision the RO 
denied the veteran's attempt to reopen that previously denied 
claim of compensation benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991) for diabetes mellitus.  The veteran has not 
appealed this decision.  These matters are referred to the RO 
for any action deemed appropriate under Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA O.G.C. Prec. Op. No. 3-2001 (Jan. 22, 2001). 

In the September 2000 rating decision the RO also denied 
entitlement to service connection for hyperlipidemia as not 
well grounded.  The RO indicated that this issue was 
initially denied as hypercholesterolemia.  Accordingly this 
issue is as stated on the title page of this decision.

In June 2000 the RO furnished the veteran an application for 
special monthly pension based on the need for regular aid and 
attendance or on account of being housebound.  This action 
apparently was in response to the veteran's assertion that 
the bilateral tendonitis long tendon of biceps should be 
rated as 100 percent disabling.  The veteran has not yet 
returned this application.  

In this regard the Board points out housebound benefits are 
payable where the veteran, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, has either additional disability 
ratable at 60 percent or more which is separate and distinct 
from the disability rated as 100 percent disabling, or is 
substantially confined as a direct result of his disabilities 
to his dwelling and immediate premises and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. § 3.351(d) (2000).

In a September 1998 letter the veteran indicated he filed his 
pension claim in January 1998 and requested benefits from 
February 1, 1998.  A review of the veteran's December 1999 
claim indicates that he is claiming compensation benefits for 
hypertension and hyperlipidemia, to include 
hypercholesterolemia, pursuant to 38 U.S.C.A. § 1151.  These 
matters are referred to the RO for appropriate action. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In March 2000, the RO denied service connection for 
hypertension and hypercholesterolemia on the basis, in 
effect, that they were not of service origin nor was heart 
disease manifested within one year following service.  A 
review of the evidence shows that the veteran's claim was 
received in December 1999.  At that time he indicated that 
the VA failed to diagnose and adequately treat the 
disabilities in issue, including hypertension and 
hyperlipidemia, to include hypercholesterolemia.  It appears 
that the veteran is claiming compensation benefits for 
hypertension and hyperlipidemia, to include 
hypercholesterolemia, pursuant to 38 U.S.C.A. § 1151.  The 
Board is of the opinion that this matter should be clarified.  

In the statement of the case, the RO furnished the veteran 
the regulations governing entitlement to benefits under 
38 U.S.C.A. § 1151.  However, the RO indicated that the 
regulations applied only to claims received prior to October 
1, 1997 rather than on or after that date.  In this regard, 
the law was modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).  The statement of 
the case does reflect that the RO discussed fault in the 
reasons for the denial.  

In a September 1999 statement the veteran indicated that 26 
pages of VA medical records regarding treatment from February 
2, 1982 through October 1991 were not on file.  The veteran 
has indicated that he completed and sent to the RO VA Form 
21-22 appointing the American Legion as his representative.  
A copy of VA form 21-22, signed on May 8, 2000, is 
incomplete.  In view of these matters, the Board finds that 
additional development is required.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should request the veteran to 
furnish the location and approximate 
dates of VA treatment and/or failure to 
diagnosis and treat on which his claims 
are based.  He should also be asked 
whether his claims for compensation 
benefits for the hypertension and 
hyperlipidemia, to include 
hypercholesterolemia, are based on 
service incurrence or 38 U.S.C.A. § 1151, 
or both.  The veteran should be afforded 
the opportunity to submit or identify any 
other evidence in support of his claims.

3.  Thereafter, the RO is requested to 
ensure that all VA records regarding 
treatment during the time period(s) 
identified by the veteran are on file and 
are certified by the appropriate hospital 
official as being copies of all pertinent 
original records.  

4.  The RO is requested to return VA form 
21-22, signed on May 8, 2000, to the 
veteran and ask him to complete box 
number 3, which names the representative. 

5.  Thereafter, the RO should arrange for 
the veteran's claims folder to be reviewed 
by an appropriate VA physician.  It is 
requested that the physician render an 
opinion as to whether it is as likely as 
not that the veteran developed additional 
disability associated with the 
hypertension and hyperlipidemia, to 
include hypercholesterolemia, tension 
myalgia of the pelvic floor, depression, 
and acid reflux as a result of the failure 
of the VA to properly diagnose and/or 
treat these disabilities, or due to an 
unforeseeable event.  It is requested that 
the physician also indicate whether the 
hyperlipidemia, to include 
hypercholesterolemia, is a disease entity 
or an abnormal laboratory finding.  If the 
examiner finds that a medical 
examination(s) of the veteran is necessary 
in order to provide the above requested 
opinions, the examination(s) should be 
conducted.  A complete rationale for any 
opinion expressed should be included in 
the report.

6.  Thereafter, the RO should readjudicate 
the claims in appellate status.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include the 
revised 38 U.S.C.A. § 1151 which became 
effective on October 1, 1997.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





